Citation Nr: 1001072	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  02-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).

A July 2006 Board decision denied a compensable evaluation 
for left ear hearing loss.  The Veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  Consequent to a September 2008 Memorandum Decision, 
the appeal has been remanded to the Board.


FINDING OF FACT

The Veteran's left ear hearing loss is currently manifested 
by Level IV hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
August 2001 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Although the 
Veteran was not notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating, he is not prejudiced in this regard, as the 
preponderance of the evidence is against his claim for a 
compensable evaluation for left ear hearing loss.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  A VA examination 
was conducted in March 2005; the Veteran has not argued, and 
the record does not reflect, that this examination was 
inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Additionally, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

The Veteran's left ear hearing loss is evaluated as 
noncompensable under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Veteran has asserted that his 
hearing is more severe than indicated by the assigned 
evaluation, and thus that a compensable evaluation is 
warranted.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by puretone audiometric tests.  To evaluate the degree of 
disability resulting from service-connected hearing loss, the 
Schedule establishes eleven levels of impaired efficiency, 
numerically designated from Level I to Level XI.  Level I 
represents essentially normal hearing acuity for VA 
compensation purposes, with hearing loss increasing with each 
level to the profound deafness represented by Level XI.  38 
C.F.R. § 4.85, Tables VI, VII (2009).  

At a July 2001 VA audiometric evaluation, sensorineural high-
frequency hearing loss, bilaterally, was diagnosed.  At that 
time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
5
10
20
60
75

Thus, the puretone thresholds averaged 15 in the right ear, 
and 41 in the left ear.  38 C.F.R. § 3.385.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear, and 96 percent in the left ear.

At an August 2001 VA audiometric evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
15
20
65
70

Thus, the puretone thresholds averaged 21 in the right ear, 
and 43 in the left ear.  38 C.F.R. § 3.385.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear, and 92 percent in the left ear.

The Veteran's hearing acuity was tested during a May 2003 
private audiometric examination.  The Board's July 2006 
decision found that evaluations such as this could not be 
considered as a matter of law; however, the Court found in 
its September 2008 memorandum decision that "the ... private 
audiological examination results [were] conveyed on a 
straightforward graph."  Accordingly, the Board has further 
reviewed the May 2003 private audiometric examination, and 
concluded that puretone thresholds at that time, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
35
LEFT
30
40
45
65
80

Thus, the puretone thresholds averaged 40 in the right ear, 
and 58 in the left ear.  38 C.F.R. § 3.385.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear, and 88 percent in the left ear.

At the March 2005 VA audiometric examination, bilateral high-
frequency sensorineural hearing loss, with significant 
asymmetric hearing loss presenting the left ear when compared 
to the right, was diagnosed.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
45
45
LEFT
30
35
45
95
95

Thus, the puretone thresholds averaged 35 in the right ear, 
and 68 in the left ear.  38 C.F.R. § 3.385.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear, and 88 percent in the left ear.

Additionally, the Veteran's hearing acuity was tested during 
an April 2005 private audiometric examination.  The Board's 
July 2006 decision found that this evaluation could not be 
considered as a matter of law; again, however, the Court 
found in its September 2008 memorandum decision that the 
Board should have discussed why it rejected that examination 
report as probative medical evidence, being that "the April 
2005 private audiological examination results [were] conveyed 
on a straightforward graph."  Accordingly, the Board has 
further reviewed the April 2005 private audiometric 
examination, and concluded that puretone thresholds at that 
time, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
*
25
30
35
35
LEFT
*
45
40
80
85

Thus, the puretone thresholds averaged 31 in the right ear, 
and 63 in the left ear.  38 C.F.R. § 3.385.  Speech 
audiometry revealed speech recognition ability of 85 percent 
in the right ear, and 80 percent in the left ear.  

Applying the rating criteria to the findings for each of 
these evaluations, the July 2001 VA evaluation results in 
Level I hearing acuity for the left ear; the August 2001 VA 
evaluation, Level I; the March 2003 private evaluation, Level 
III; the March 2005 VA examination, Level III; and the April 
2005 private evaluation, Level IV.  See 38 C.F.R. § 4.85, 
Table VI.  Moreover, because the Veteran's impaired hearing 
is service-connected in only the left ear, and he does not 
have total deafness in both ears, the left (nonservice-
connected) ear will be assigned a Roman numeral designation 
of Level I.  38 C.F.R. § 4.85 (f).  Therefore, applying the 
Roman numeral designations for each ear to Table VII results 
in a noncompensable evaluation for hearing impairment, 
regardless of whether the results of the July 2001 VA 
evaluation, August 2001 VA evaluation, March 2003 private 
evaluation, March 2005 VA examination, or April 2005 private 
evaluation are used.  38 C.F.R. §§ 3.383, 4.85(h).  Thus, 
staged ratings are not required.  38 U.S.C.A. 5110; see also 
Hart, 21 Vet. App. at 508.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating for left ear hearing loss inadequate.  
The Veteran's left ear hearing loss is evaluated pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which 
is found by the Board to specifically contemplate the level 
of occupational and social impairment caused by his 
disability.  Id.  As demonstrated by the evidence of record, 
the Veteran's left ear hearing loss is manifested by at worst 
Level IV hearing acuity.  When comparing this disability 
picture with the Schedule, the Board finds that the Veteran's 
disability picture is represented by a noncompensable 
disability rating for left ear hearing loss.  A compensable 
rating is provided for certain manifestations of left ear 
hearing loss, but the medical evidence demonstrates that 
those manifestations are not present in this case.  
Additionally, in certain situations, the rating criteria 
provide for rating exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86(a), (b).  However, in this 
case, none of the hearing evaluations of record meet the 
criteria for an exceptional pattern of hearing impairment.  
Therefore, 38 C.F.R. § 4.86 (a) and (b) do not apply.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the 
noncompensable schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  
Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that this issue is not entitled 
to referral for an extraschedular rating.  Thun, 22 Vet. App. 
at 115.

The Board notes the Veteran's December 2008 statement 
indicating that his hearing was "not as good as it was when 
I submitted this original request."  However, although his 
hearing worsened from the time of his 2001 examinations to 
his 2005 examinations, there is no indication that it has 
deteriorated to the point of warranting a compensable 
evaluation.  In the absence of total deafness in the 
nonservice-connected ear, the left ear would have to have 
Level X hearing loss to warrant a compensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII 
(combination of Level I and either Level X or XI results in a 
10 percent rating).  The evidence in this case does not tend 
to show such loss.    

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an initial compensable evaluation for 
left ear hearing loss, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

A compensable evaluation for left ear hearing loss is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


